Response to Arguments
	Applicant’s arguments, see Remarks of 08/26/2022 pages 7-10, with respect to the 35 U.S.C. § 103 rejections of claim 1 and its analogous claims, have been considered but they are not persuasive.
The Applicant argues on Pages 7-8 that Ferguson does not teach moving the vehicle on the predefined calibration route; detecting at least one item of actual location information via the at least one position sensor, while the vehicle moves on the predefined calibration route of the original claim 1. The Examiner maintains that Ferguson in Col. 8 Line 64 - Col. 9 Line 12; Col. 10 Lines 58-63 and Fig. 3 Element 302 and 304; Col. 14 Lines 7-25; Col. 15 Line 53 - Col. 16 Line 27 teaches that the calibrating could be done during a predetermined driving path for the autonomous vehicle, i.e. a predefined calibration route. The Examiner notes that while the reference does not comprise the words “predetermined driving path” it nonetheless teaches an autonomous vehicle which creates routes to drive, hence driving paths predetermined.
The Applicant further argues on Pages 8-9 that Ferguson does not teach calculating a map-based movement of the vehicle within the saved map based on the comparison of the original claim 1. The Applicant argues that Fig. 3 Element 310 teaches estimating the location of one or more objects based on sensors and not calculating map based movements of the vehicle. The Examiner states that Ferguson in Fig. 3 Element 310; Col. 19 Lines 4-41 teaches an autonomous vehicle’s location relative to these objects with regards to their given locations on a map compared to the autonomous vehicle’s sensing of the objects. The Examiner further points to Col. 3 Lines 40-54 to further show that the vehicle’s location relative to these objects is determined based on map data and sensor scans. 
The Applicant further argues on Pages 9-10 that Kakinami could not teach the vehicle is moved on the predefined calibration route during the vehicle's its manufacture of claim 1 since it needed to be stationary in order to be calibrated. The Examiner responded that Kakinami does teach moving the vehicle during the manufacture in order to be in the correct spot for calibration in Paragraph [0041]. During the interview, the Applicant suggested narrowing the scope of claim 1 so that the vehicle is moved on the predefined calibration route during the vehicle's calibration instead of during its manufacture. The Examiner agreed that the proposed amendments would overcome the rejection(s) on record.
Therefore, the Examiner maintains the applicability of the reference(s) for the reasons above. 

/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                      

/SZE-HON KONG/Primary Examiner, Art Unit 3661